Citation Nr: 1544000	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-17 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected asbestosis prior to May 4, 2010.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected osteoarthritis, right ankle [herein right ankle disability].

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to May 4, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1955 to September 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA).  An April 2009 Board decision granted entitlement to service connection for a right ankle disability and a subsequent May 2009 rating decision assigned a 20 percent disability rating, effective June 19, 2002.  An April 2010 Board decision granted entitlement to service connection for asbestosis and a subsequent June 2010 rating decision assigned a noncompensable (0 percent) disability rating, effective June 19, 2002.  A May 2012 rating decision increased the disability rating for the Veteran's service-connected asbestosis to 100 percent, effective June 2, 2010 and an October 2013 rating decision assigned an earlier effective date of May 4, 2010 for the 100 percent disability rating.

A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In a July 2012 statement, the Veteran's representative stated that the Veteran "has been unable to work since 2002 due to his service-connected asbestosis."  As such, the Board concludes that the evidence of record suggests that the Veteran's service-connected asbestosis currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  As noted above, from May 4, 2010, the Veteran's service-connected asbestosis is assigned a 100 percent disability rating.  Therefore, a claim for a TDIU prior to May 4, 2010 is properly before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service-connected asbestosis, it is rated under Diagnostic Code 6833 (Asbestosis).  Under this diagnostic code, a 100 percent disability rating is assigned for required outpatient oxygen therapy.  As noted above, a May 2012 rating decision assigned a 100 percent disability rating based on required outpatient oxygen therapy.  As such, a key issue relevant to this appeal is what date the Veteran required outpatient oxygen therapy for his service-connected asbestosis.  The earliest reference to oxygen therapy currently of record appears to be a September 2009 statement by the Veteran that he had "oxygen available in my home at all times to assist with breathing."  Also of record is a statement dated December 13, 2010 from a private Dr. L.U. that states substantively in full that the Veteran "is a well established patient in my family practice.  He has been diagnosed with Asbestosis and has been using Home Oxygen therapy since July of 2002."  Beyond this statement from Dr. L.U., there are otherwise limited records from Dr. L.U.  A letter dated December 18, 2008 from Dr. L.U. stated "I have known [the Veteran] for the last ten years as his primary care doctor" and referenced the Veteran's asbestosis, but did not reference outpatient oxygen therapy.  The Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) in August 2002 for Dr. L.U.  VA requested such records in August 2002 and records received in September 2002 appear to have been from this provider, but only date to September 2002.  Also of record is a June 2002 handwritten note from Dr. L.U. referencing the Veteran's right ankle disability.  Some additional private records from a Dr. J.P., who appears to be a pulmonologist, are also of record, but are also limited.  Upon review of the evidence of record, based on the limited private medical records currently available, the Board concludes that remand is required pursuant to VA's duty to assist to provide the Veteran an opportunity to submit (or provide VA a release) complete or additional records from Dr. L.U., or records from any other medical provider who may have information regarding the Veteran's reported required outpatient oxygen therapy prior to May 4, 2010.  See 38 C.F.R. § 3.159(e)(2) (2015) (stating that "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").  Alternatively, while on remand, the Veteran may also submit any other relevant evidence (such as insurance documents, receipts or lay witness statements) that relate to the Veteran's reported required outpatient oxygen therapy prior to May 4, 2010.

Additionally, under Diagnostic Code 6833, compensable disability ratings are assigned based on pulmonary function tests (PFTs).  In this regard, the Veteran's representative has referenced the results of an apparent private March 7, 2003 PFT that is not of record which, if documented, would potentially provide for a 100 percent disability rating for the Veteran's service-connected asbestosis.  See December 2010 Notice of Disagreement and Representative Brief, July 2012 Representative Brief to the Board.  While of record is a March 10, 2003 private medical record from Dr. J.P. that referenced and discussed PFT results, the actual results are not of record.  As such, while on remand, the Veteran must be provided with the opportunity to submit the results of the outstanding apparent private March 7, 2003 PFT.  See 38 C.F.R. § 3.159(e)(2) (2015).             

Also, while on remand, outstanding VA treatment records must be obtained.  Currently of record are two electronic documents of VA treatment records.  The first contains VA treatment records dated from September 2003 to October 2005.  The second contains VA treatment records dated from September 2003 to March 2012, which based on the label in Virtual VA, appears to be limited only to records relating to the Veteran's right ankle.  Two May 2012 Statements of the Case (SOC) (one for each condition on appeal) referenced under the evidence heading VA treatment records from September 2003 to March 2012 and an October 2013 Supplemental Statement of the Case (SSOC) referenced "[u]pdated medical evidence" from the VA from March 2012 to September 2013.  As discussed, the VA treatment records of record appear to be limited and the records referenced in the SOCs and SSOC are not currently of record.  As such, while on remand, all outstanding VA treatment records, from at least September 2003, must be obtained.    

With respect to the Veteran's service-connected right ankle disability claim, this claim must also be remanded because the VA treatment records that will be obtained on remand and the private medical records requested that may be submitted, to include from Dr. L.U. (noted as the Veteran's primary care doctor and from whom of record is a June 2002 handwritten note referencing the Veteran's right ankle disability), potentially may contain relevant evidence.   

With respect to the TDIU claim, as noted above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU prior to May 4, 2010.  No notice regarding the TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, while on remand, proper notice must be provided and any necessary development undertaken.

Finally, while continuously recognized by VA throughout the course of the Veteran's claims as the Veteran's representative, there does not appear to currently be a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in the electronic record in favor of The American Legion.  In light of the longstanding recognition by VA of The American Legion as the Veteran's representative (as well as their consistent participation in the claims process), the Board concludes that The American Legion is the Veteran's valid representative and no clarification is necessary in this case.  On remand, however, the Veteran (or his representative) is asked to submit an updated VA Form 21-22 in favor of The American Legion.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Request that the Veteran (or his representative) submits an updated VA Form 21-22 in favor of The American Legion.

2.  With respect to the Veteran's claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

3.  Obtain all outstanding VA treatment records (from at least September 2003).

4.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

Inform the Veteran that complete or additional records from Dr. L.U., or records from any other medical provider who may have information regarding the Veteran's reported required outpatient oxygen therapy prior to May 4, 2010, are requested.  If such records are not available, an adequate explanation as to why these records are unavailable is requested.


Alternatively, inform the Veteran that he may also submit any other relevant evidence (such as insurance documents, receipts or lay witness statements) that relate to his reported required outpatient oxygen therapy prior to May 4, 2010.

In addition, the Veteran's representative has referenced the results of an apparent private March 7, 2003 PFT that is not of record.  See December 2010 Notice of Disagreement and Representative Brief, July 2012 Representative Brief to the Board.  While of record is a March 10, 2003 private medical record from Dr. J.P. that referenced and discussed PFT results, the actual results are not of record.  As such, request from the Veteran that he submit the results (or provides VA a release for such) of the outstanding apparent private March 7, 2003 PFT.     

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




